DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/14/2021 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative, IIhwan Yoo on 07/06/2021.
The application has been amended as follows: 
Claims 5, 6 have been cancelled; claims 4, 7 have been amended as follows:
4.    (Currently Amended) A vehicle comprising:

a vehicle information detector configured to provide vehicle information; 
a speech recognizer configured to recognize speech information in the vehicle; and
a processor configured to:
transmit a message of requesting an automatic wake-up context of a speech
recognition function to a server, wherein the message includes the driving environment
information and the vehicle information; 
obtain speech information associated with the automatic wake-up context based on provided from the server;
wherein the speech information includes the automatic wake-up context;
wherein the processor is configured to determine whether to activate the speech recognizer based on at least one of the driving environment information or the vehicle information; and
wherein the processor is configured to activate the speech recognizer when the driving environment information is inconsistent with the vehicle information.

7.    (Amended) The vehicle of claim 4, wherein the vehicle further comprises:
a communication device configured to communicate with a server, wherein the processor is configured to receive, from the server, the automatic wake-up context.
Allowable Subject Matter
Claims 1 – 4, 7 – 20 are allowed over the prior of record.  The following is an examiner’s statement of reasons for allowance: 
Applicant teaches (receive, from the vehicle, a message of requesting an automatic wake-up context of a speech recognition function; provide, to the vehicle, the automatic wake-up context based on driving environment information and vehicle information included in the requested message; receive, from the vehicle, speech information associated with the automatic wake-up context; generate service information by processing the received speech information; and provide, to another vehicle, the service information, wherein the vehicle is configured to: automatically obtain the speech information by using the speech recognition when the automatic wake-up context is uttered, wherein the speech information includes the automatic wake-up context; and transmit, to the server, the speech information.). These limitations in conjunction with other limitations of the dependent and independent claims 1 – 3 were not shown by, would not have been obvious over, nor would have been fairly suggested by the prior art of record.

Applicant teaches (a navigation device configured to provide driving environment information of the vehicle; a vehicle information detector configured to provide vehicle information; a speech recognizer configured to recognize speech information in the vehicle; and a processor configured to: transmit a message of requesting an automatic wake-up context of a speech recognition function to a server, wherein the message includes the driving environment information and the vehicle information; and

wherein the speech information includes the automatic wake-up context; wherein the processor is configured to determine whether to activate the speech recognizer based on at least one of the driving environment information or the vehicle information; and wherein the processor is configured to activate the speech recognizer when the driving environment information is inconsistent with the vehicle information.). These limitations in conjunction with other limitations of the dependent and independent claims 4, 7 - 10 were not shown by, would not have been obvious over, nor would have been fairly suggested by the prior art of record.

	Applicant teaches (obtaining, by a vehicle, driving environment information and vehicle information; transmitting, by the vehicle, a message of requesting an automatic wake-up context of a speech recognition function to a server, wherein the message includes the driving environment information and the vehicle information; obtaining, by the vehicle, speech information associated with the automatic wake-up context based on the driving environment information and the vehicle information provided from the server; transmitting, by the vehicle, the speech information to the server; generating, by the server, service information by processing the speech information; and providing, by the server, the service information to another vehicle, wherein the speech information includes the automatic wake-up context.). These limitations in conjunction with other limitations of the dependent and independent claims 11 - 20 were not shown by, would 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247.  The examiner can normally be reached on Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/LEONARD SAINT CYR/           Primary Examiner, Art Unit 2658